DETAILED ACTION
The instant action is in response to application 23 Sept 2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s remarks on the 112 rejection have been considered and are persuasive. 
Applicant’s remarks on the merits with respect to Aiello and Heo have been considered but are not persuasive.  First, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the particular case of Heo, note that Heo teaches optical power via sunlight.  Rephrased simply, in multiple instances of Heo the only available source of power is the sun, which is converted to electric energy via solar panels.  This can easiest be seen in Fig. 4, where PV 121 provides power for the entirety of the system.  An optical signal might not be directly connected to the transistors, but PV 121 means that the entire system is optically powered, not just the bypass switches.  As such, the arguments with respect to Aiello in view of Heo is not persuasive.  The obviousness rejection is sustained.
As to the remarks regarding Aiello in view of Hammond, in a similar manner regarding the combination, the combination was merely to use Hammond’s fiber optic control system to enable or disable the transistors in the device of Aielo.  The fiber optic system is readily and clearly described in Hammond, most notably in Figs. 1B and Col. 5, lines 55-67 “When the local controller is located on the individual converter, it may be desirable that the control signals received from the master controller 67 are transmitted to the local controller through utilization of a fiber optic system, such as for example a fiber optic control link 66. It is to be understood that in practicing the invention, certain control functions may be grouped together in the master 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 13 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Aiello (US 2012/0068555) in view of Heo (US 2019/0280519).
As to claim 1,  Aiello discloses a power conversion apparatus comprising a plurality of submodules (Fig. 4, item 12)connected in series for performing power conversion, the submodules each including: a bridge circuit including two main power semiconductors connected in series for performing power conversion by on/off control and an electric energy storage circuit connected in parallel with a path of the two main power semiconductors connected in series; a bypass  circuit including a bypass power semiconductor; a bypass  drive circuit to drive the bypass circuit; and a first external terminal and a second external terminal, wherein the bypass circuit is disposed between the first external terminal and the second external terminal, and the first external terminal is connected to a node between the two main power semiconductors (See item matching below, with applicant’s Fig. 5 corresponding to Aiello’s Fig. 8).

    PNG
    media_image1.png
    405
    716
    media_image1.png
    Greyscale

Aiello does not disclose the power conversion apparatus further comprising an optical power-feed system to feed power to the bypass drive circuit.
Heo teaches the power conversion apparatus further comprising an optical power-feed (item 121, 122) system to feed power to the bypass drive circuit (See Figs. 3/4, the system is choosing which power source to use under specific conditions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Aiello to use backup power as disclosed in Aiello to protect from AC power interruptions.  
	As to claim 2, Aiello in view of Heo does not explicitly teach wherein the bypass power semiconductor is a power semiconductor having a higher rated voltage compared with the main power semiconductor.  However, this is obvious.  First, 4 switches should divide the voltage more than two. Second, it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007). The advantage of making the bypass switches larger means it should be able to handle more fault current.

	As to claim 4, Aiello in view of Heo does not explicitly teach wherein a transmission time for the signal via the first transmission path is shorter than a transmission time for the signal via the second transmission path.  It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007). The advantage of making the DC path shorter  means smaller energy storage, the advantage of making the AC path shorter means less parasitic inductance.
	As to claim 13, Aiello in view of Heo teaches wherein the submodule includes one half bridge circuit as the bridge circuit, the half bridge circuit includes the two main power semiconductors, and the bypass circuit includes the bypass power semiconductor (See fig. above).
	As to claim 15, Aiello in view of Heo teaches wherein the submodule includes a half bridge circuit as the bridge circuit, the full bridge circuit includes a first main power semiconductor and a second main power semiconductor connected in series, a third main power semiconductor and a fourth main power semiconductor connected in series, and the electric energy storage circuit, a path of the first main power semiconductor and the second main power semiconductor connected in series, a path of the third main power semiconductor and the fourth main power semiconductor connected in series, and a path of the electric energy storage circuit are connected in parallel, the first external terminal is connected to a node between the first main power semiconductor and the second main power semiconductor, the second external terminal is connected to a node between the third main power semiconductor and the fourth main power semiconductor, the bypass circuit includes a first bypass power .  
Claims 1, 6 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Aiello (US 2012/0068555) in view of Hammond (US 5986909).
As to claims 1 and 6,  Aiello discloses a power conversion apparatus comprising a plurality of submodules (Fig. 4, item 12)connected in series for performing power conversion, the submodules each including: a bridge circuit including two main power semiconductors connected in series for performing power conversion by on/off control and an electric energy storage circuit connected in parallel with a path of the two main power semiconductors 121connected in series; a bypass  circuit including a bypass power semiconductor; a bypass  drive circuit to drive the bypass circuit; and a first external terminal and a second external terminal, wherein the bypass circuit is disposed between the first external terminal and the second external terminal, and the first external terminal is connected to a node between the two main power semiconductors (See item matching above, with applicant’s Fig. 5 corresponding to Aiello’s Fig. 8).
Aiello does not disclose the power conversion apparatus further comprising an optical power-feed system to feed power to the bypass drive circuit, or wherein the optical power-feed system is a power-feed system using an optical fiber.
	Hammond teaches the power conversion apparatus further comprising an optical power-feed system to feed power to the bypass drive circuit, or wherein the optical power-feed system is a power-feed system using an optical fiber (Fig. 1b, item 66).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Aiello to use optically controlled switches as disclosed in Hammond to isolate grounds.  
Claims 14 (as best understood) is rejected under 35 U.S.C. 103 as being unpatentable over Aiello (US 2012/0068555) in view of Heo (US 2019/0280519) and Hasler (US 2014/0097804)
As to claim 14, Aillo in view of Heo does not disclose wherein the power conversion apparatus comprises a central controller circuit to store the submodule having abnormality detected and bypass the stored submodule in advance at startup.
Hassler teaches wherein the power conversion apparatus comprises a central controller circuit to store the submodule having abnormality detected and bypass the stored submodule in advance at startup (¶8/ “ provide a method for energizing a chain-link converter ” ¶42 “then a bypass mode is initiated for the faulty converter cells, and the DC capacitor thereof is short-circuited by means of the healthy electronic switches of the converter cell comprising the faulty device.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above to use bypass during starting disclosed in Hasler to prevent cascade failures.  
Claims 15-16 (as best understood) is rejected under 35 U.S.C. 103 as being unpatentable over Aiello (US 2012/0068555) in view of Heo (US 2019/0280519) and Katoh (US 2011/00199449).
As to claim 15, Ailello in view of Heo teaches a submodules including a bridge circuit, the bypass circuit includes a first bypass power semiconductor and a second bypass power semiconductor connected in series, and the first bypass power semiconductor and the second bypass power semiconductor are connected in opposite directions to each other.  
Heo does not disclose wherein the submodule includes a full bridge circuit as the bridge circuit, the full bridge circuit includes a first main power semiconductor and a second main power semiconductor connected in series, a third main power semiconductor and a fourth main power semiconductor connected in series, and the electric energy storage circuit, a path of the 
Katoh teaches wherein the submodule includes a full bridge circuit as the bridge circuit, the full bridge circuit includes a first main power semiconductor and a second main power semiconductor connected in series, a third main power semiconductor and a fourth main power semiconductor connected in series, and the electric energy storage circuit, a path of the first main power semiconductor and the second main power semiconductor connected in series, a path of the third main power semiconductor and the fourth main power semiconductor connected in series, and a path of the electric energy storage circuit are connected in parallel, the first external terminal is connected to a node between the first main power semiconductor and the second main power semiconductor, the second external terminal is connected to a node between the third main power semiconductor and the fourth main power semiconductor, (Fig. 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above to use a full bridge as disclosed in Katoh to make full use of the input voltage to each individual cell.  
	As to claim 16, Aiello in view of Heo and Katoh teaches makes obvious the power conversion apparatus comprises an individual controller circuit to, when abnormality is detected in the full bridge circuit, output a command to set the first main power semiconductor, the second main power semiconductor, the third main power semiconductor, and the fourth main power semiconductor to an off state, and short-circuit the first bypass power semiconductor and the second bypass power semiconductor.  Though not explicitly taught, disabling faulted cells .
Allowable Subject Matter
Claims 5, 7-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   
As to claim 5, the prior art fails to disclose: “wherein the power conversion apparatus comprises an individual controller circuit to be driven by electric power generated by the electric energy storage circuit, and a central controller circuit connected to a ground potential, the individual controller circuit transmits a first control signal for turning on the bypass power semiconductor to the bypass drive circuit through the first transmission path, the central controller circuit transmits a second control signal for turning on the bypass power semiconductor to the bypass drive circuit through the second transmission path, and a time from abnormality detection in the submodule until the first control signal is transmitted to the bypass drive circuit is shorter than a time from abnormality detection in the submodule until the second control signal is transmitted to the bypass drive circuit.” in combination with the additionally claimed features, as are claimed by the Applicant. 
As to claim 7, the prior art fails to disclose: “wherein the power conversion apparatus comprises a gate drive device to drive the two main power semiconductors, an individual controller circuit to control the bypass drive circuit and the gate drive device, and a main circuit power feeding device connected in parallel with the electric energy storage circuit to supply power to the individual controller circuit and the gate drive” in combination with the additionally claimed features, as are claimed by the Applicant.
Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER M NOVAK/Primary Examiner, Art Unit 2839